91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Brian Keith BRODIE, Appellant.
No. 95-3957.
United States Court of Appeals, Eighth Circuit.
Submitted June 25, 1996.Decided July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Brian Keith Brodie pleaded guilty to being a felon in possession of ammunition, in violation of 18 U.S.C. § 924(a)(2), and the district court1 sentenced him to 37 months imprisonment and three years supervised release.  On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and Brodie has filed a supplemental brief.  We affirm.


2
We reject the assertion that Brodie's sentence was excessive, as he was sentenced within the applicable Guidelines sentencing range.  We find no error in the district court's calculation of Brodie's criminal history score.  See U.S.S.G. § 4A1.1(c), (d);  U.S.S.G. § 4A1.2(a)(3).  Finally, we hold that the arguments that Brodie raises in his supplemental brief are meritless:  he was convicted and sentenced only for being a felon in possession of ammunition, and not for being a felon in possession of a firearm.


3
After reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues.


4
The judgment is affirmed.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri